Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 28, 2020

                                       No. 04-19-00212-CR

                                        Sean Leroy HAYS,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 17-0232-CR-A
                            Honorable William Old, Judge Presiding


                                          ORDER
        On December 30, 2019, this order granted appellant’s pro se motion to access the
appellate record and ordered the district clerk to send a full and complete duplicate copy of the
clerk’s record and the reporter’s record to appellant. On January 17, 2020, the district clerk filed
written notice in this court that the record was mailed to appellant.

         On January 21, 2020, this court received a letter from appellant dated January 15, 2020,
requesting an extension of time to file a pro se brief because appellant had not yet received the
appellate record. Because the appellate record has now been mailed to appellant, it is ORDERED
that appellant’s pro se brief, should he choose to file one, is due no later than thirty (30) days
from the date of this order. It is further ORDERED that if the appellant files a pro se brief, the
State may file a responsive brief no later than thirty (30) days after the date the appellant’s pro se
brief is filed in this court.




                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court